Citation Nr: 1631107	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  09-08 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial schedular rating in excess of 20 percent for spina bifida occulta with grade 1 spondylolisthesis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 2004 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for spina bifida occulta with grade 1 spondylolisthesis and awarded a 10 percent disability rating.  The Veteran's disability rating has since been increased to 20 percent and jurisdiction over the claim has been transferred to the Columbia, South Carolina RO. 

The Board remanded the claims for additional development in April 2011.  In June 2014, the Board denied a schedular rating in excess of 20 percent for spina bifida and remanded the issues of entitlement to an extraschedular evaluation and entitlement to a total disability rating based on individual unemployability (TDIU).  The remanded issues of entitlement to TDIU and extraschedular consideration remain under development and are not currently before the Board.  

The Veteran appealed the Board's decision regarding the schedular evaluation for spina bifida to the United States Court of Appeals for Veterans Claims (Court), which, in a May 2015 order, granted the parties' Joint Motion for Partial Remand (JMPR), vacating the Board's decision and remanding the case for compliance with the terms of the JMPR.  In the JMPR, the parties determined that the Board failed to adequately address the Veteran's reports of flare-ups.  In November 2015, the Board remanded the issue for further development to address the concerns presented in the JMPR.  The case has returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following the Board's most recent remand, the Veteran underwent a VA examination in January 2016 to assess the severity of her low back disability.  At the examination, the Veteran reported recurrent lower back pain which does not occur daily, but which can flare-up depending upon her activity level and exacerbate the pain for up to 3 days, affecting her activities of daily living.  She reported being pregnant but that her symptoms have been stable during her pregnancy.  Range of motion testing showed full lumbar flexion and bilateral lateral rotation with some limitation of extension and bilateral lateral flexion.  Pain was noted on extension and lateral flexion bilaterally but did not result in functional loss.  No functional loss was assessed due to limitation of range of motion and no further loss of motion occurred following repetition.  No pain on weight bearing, guarding, muscle spasms or localized tenderness was detected.  Straight leg raise tests were negative bilaterally.  Strength and sensation were normal, and reflexes were hypoactive bilaterally.  No radiculopathy, ankylosis, intervertebral disc syndrome, or neurologic abnormalities were detected.  

The Veteran was not examined immediately after repetitive use over time or during a flare-up, but the examiner stated that the examination results were medically consistent with the Veteran's statements describing functional loss with repetitive use over time and during flare-ups.  The examiner noted that the Veteran would experience pain during flare-ups which would "significantly" limit functional ability, but did not give an estimate of functional loss during flare-ups.  Given the lack of necessary information as to additional functional loss, as well as the fact that the Veteran is no longer pregnant and her symptoms may have changed since the birth of her child, a new examination is warranted.  

Additionally, the most recent VA treatment records of record are dated July 2015.  Any VA treatment records created since that time should be obtained and associated with the Veteran's file.  See 38 U.S.C.A. § 5103A(c).


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate any relevant VA treatment records generated since July 2015. 

2.  Then obtain a new VA examination to address the current severity of the Veteran's lumbar spine disability.  All indicated tests and studies should be undertaken, and all relevant findings reported in detail.

The examiner must provide an estimate in degrees of any additional limitation of motion of the lumbar spine due to weakened movement, excess fatigability, incoordination, pain or flare-ups, to include after repetitive use.  The Veteran is competent to report additional limitation of motion, and her reports in this regard should be considered.

The examiner must provide reasons for the opinions offered, based on consideration of pertinent lay and medical evidence.  If the examiner rejects lay reports, a reason must be provided.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered. 

If the examiner is unable to provide any requested opinion without resort to speculation, the examiner should explain whether the inability to provide the needed opinion is due to the limits of the examiner's medical knowledge; the limits of the knowledge of the medical profession in general; or whether there is specific additional evidence, which if obtained, would enable the examiner to provide the needed opinion.
3.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and her representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


